Title: To George Washington from Major General Steuben, 17 March 1779
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


sir
Philadelphia March the 17th 1779
Your Excellency’s approbation of the Regulations I had the honor of presenting, gives me the greatest hopes that they will be easily reduced to practice, and prove agreeable to the Army. Encouraged by this hope, I Shall immediately present them to Congress for their Sanction.
As I am convinced of the necessity of the Regulations taking place as soon as possible, your Excellency may depend I Shall do every thing in my power for that purpose.
The Engraving of the Plates and correcting the Press, will I am afraid detain me till the middle of April, and as before that time the season will permit the Troop to Exercise, I think it would be necessary they Should be Exercised in detail on the Principles laid down.
If your Excellency approves it, I will Send Col. Fleury who has assisted me in composing the Regulations, to receive your Orders on the Subject—He may carry with him a Copy of that part of the Regulations which is necessary, and each Adjutant take a Copy, that the Troops may begin to put them in practice.
I Shall have the honour to forward Your Excellency a model of the several tools mentioned in the Regulations, and which I think are necessary, if Circumstances will allow to procure them. I have the honour to be With great respect Your Excellency’s Most obedient and very humble Servant
Steuben 